ORDER
Considering the request of petitioner, Angela Terrell Conyers, to submit an application to sit for the July 2001 Louisiana bar examination,
IT IS HEREBY ORDERED that within ten days of the date of this order, petitioner shall be permitted to submit an application to sit for the July 2001 Louisiana bar examination, subject to the condition that should petitioner satisfactorily pass the examination, she may not be admitted to the practice of law in Louisiana until a final, satisfactory report of investigation has *724been received from the National Conference of Bar Examiners.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana
TRAYLOR, J., would deny the writ.